Citation Nr: 0114051	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-14 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
shell fragment wound to the right knee.

2.  Entitlement to a compensable rating for chondromalacia 
and residuals of a shell fragment wound to the left knee.  




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from June 1967 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claims.  


REMAND

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
the veteran has not been fully informed of the requirements 
of the claims advanced and, as a result, he may have been 
denied the opportunity to submit all applicable evidence or 
formulate appropriate argument on appeal to the Board.  It 
thus would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In addition, pursuant to the VCAA, further development of the 
evidence is warranted.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  In 
particular, the veteran must be notified of the evidence 
needed to substantiate his claims; that is, he should be 
advised to submit medical evidence that his service-connected 
disabilities have increased in severity.  He should also be 
advised to inform the RO of any outstanding medical records 
which support his claims that may be available but have not 
yet been obtained.  Importantly, however, the RO is informed 
that it is their responsibility to ensure that all 
appropriate development is undertaken in this case, including 
obtaining a medical examination and opinion.  

The current medical evidence of record is inadequate to 
address the issues of entitlement to compensable ratings for 
the veteran's service-connected knee disabilities.  Upon VA 
contract examination in November 1999, the examiner indicated 
that an X-ray did not verify a diagnosis of chondromalacia of 
the left knee.  However, VA outpatient treatment records 
document that the veteran was treated for and diagnosed with 
degenerative joint disease of the knees, and that he had 
swelling in both knees.  This conflict in diagnoses must be 
clarified.  

Furthermore, the Board finds that the functional loss 
attributable to the veteran's service-connected residuals of 
shell fragment wounds to the right and left knees was not 
adequately evaluated.  In this regard, the medical evidence 
of record does not contain information equating functional 
loss with additional loss of range of motion.  The RO is 
reminded that functional loss due to pain under 38 C.F.R. 
§ 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000) must be considered in rating 
the veteran's service-connected disabilities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The RO's attention is also directed to an opinion by the 
General Counsel to the effect that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC's 5003 and 5257, and that evaluation of knee 
disablement under both of those codes does not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that such a separate rating must be based upon additional 
disability.  Where a knee disorder is already rated under DC 
5257, the veteran must also exhibit limitation of motion 
under DC's 5260 or 5261 in order to obtain the separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of these 
codes, there is no additional disability for which a rating 
may be assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a 
later opinion, the General Counsel indicated that a similar 
approach to other diagnostic codes, which do not involve 
limitation of motion, should be utilized.  VAOPGCPREC 9-98 
(Aug. 14, 1998).  Hence, the RO should consider these 
provisions in the veteran's case to the extent they are 
applicable.  

Finally, the veteran is henceforth advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in a denial of that claim.  See 38 C.F.R. § 3.655 (2000).  

Accordingly, this case is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for increased ratings for 
service-connected disabilities of the 
right and left knees, including medical 
opinions as to their current severity 
and/or lay statements by family members 
or others.  The RO should also advise the 
veteran of his right to submit any 
additional argument and/or evidence in 
support of such claims.  Such evidence 
may be of a lay or medical variety.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for his service-connected 
knee disorders since 1998.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination for 
the purpose of determining the nature and 
severity of his service-connected knee 
disabilities.  The claims folder in its 
entirety, including a copy of this 
REMAND, must be made available to the 
examiner for review prior to the 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all knee disability present.  All 
applicable diagnoses, must be fully set 
forth.

The examining orthopedist is requested to 
provide a professional opinion, with full 
supporting rationale, as to each of the 
following:

(a)  Does the veteran currently 
have degenerative joint 
disease, arthritis and/or 
chondromalacia of the right 
and/or left knees?  Please list 
all relevant diagnoses 
pertaining to these joints.  

(b)  Report the actual range of 
motion of the veteran's right 
and left knees.  

(c)  Indicate whether the 
veteran has any painful, 
superficial, or ulcerated scars 
associated with his service-
connected residuals of shell 
fragment wounds to both knees, 
associated pain and tenderness, 
poor nourishment, and any 
functional impairment 
attributable to those scars.  

(d)  Indicate whether the 
veteran's right and/or left 
knee exhibits any subluxation 
or lateral instability.  

(e)  Assess whether the 
veteran's right and left knees 
exhibit objective signs of 
pain, weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disabilities.  If so, 
this should be quantified to 
the extent possible, to include 
expressing such functional loss 
in terms of additional degrees 
of loss of range of motion, for 
each joint separately.  

(f)  Assess whether pain 
attributable to the service-
connected right and left knees 
could significantly limit 
functional ability during 
flare-ups or when they were 
used repeatedly over time.  If 
so, this should be quantified 
to the extent possible, to 
include expressing such 
functional loss in terms of 
additional degrees of loss of 
range of motion, for each joint 
separately.  

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

6.  Lastly, the RO should readjudicate the 
veteran's claims for increase for service-
connected disabilities of the knees on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA and all pertinent case law, and, as 
applicable, 38 C.F.R. § 3.655.  If the 
veteran fails to appear for the 
examination, the letter notifying him of 
the time and place of the examination and 
the address to which it was sent should be 
included in the claims folder.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case which should include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' 
Appeals
						
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


